Caton, J. This decree, directing a conveyance to Mrs. Carlisle, is no doubt erroneous, whatever view may be taken of the rights of the parties. The bill is filed by Mr. Carlisle, asking for a conveyance to him. She is made a defendant, and answers the bill, denying the equitable relief sought by the complainant, and asks for no affirmative relief in her own favor. In this state of the pleadings the only relief which could be granted was to order a conveyance to the complainant, and if that was not warranted by the proofs, then the bill should have been dismissed; and this we think should have been done. Under the circumstances of the case, as shown by the record, we do not think that good conscience requires that the court should compel the trustee to convey this property to the complainant. In 1849 he went to California, leaving his wife in delicate health and ahont to he confined, and in destitute circumstances. What little provision he did make for the payment of the physician’s bill was entirely inadequate to her necessities, and left her substantially depend-ant either on her own efforts or upon the charity of her friends, or the public, for support. He was absent four years, sending her no assistance, and not even letting her hear from him. She took in sewing, or went out to service, and thus, by her own efforts, supported herself. She also bought the lot in question of Bestor, and, from her savings, partly paid for it. When he returned in 1853 he paid the balance due Bestor and requested a deed to be made to her, which was done. He however took possession of the property and rented it, and has been in the receipt of the rents and profits ever since, so far as we can gather from the evidence. She paid for a part of the improvements on the lot, and he paid for a part. It was ascertained that the title which Bestor sold was not good, and that the genuine title was in Comstock and Daugherty, who, for a consideration, paid by Bestor, conveyed to Grove, in trust for Mrs. Carlisle, and refused to part with them title in any other-way, or on any other terms. Again the complainant went to California, in 1854, and returned the same year, after which the parties lived together for a time, when the complainant drove his wife from the house destitute, using personal violence, without showing any cause for his brutal conduct, and now seeks to deprive her of this property, thus secured to her separate use, while the evidence shows that he is in good circumstances, and has sufficient of other property even for the support of both. At least, he does not want this property for his support, while she certainly does. He must have a hard conscience to ask for such a relief against his wife, whom he has thus ill treated and driven forth destitute, and he must look in vain for its sanction in a court of equity. It is true he paid for a part of the property and improvements, but he did so professedly for her benefit, and for the purpose of making a provision for her, and it is now too late to change that pui-pose. The question is not, whether the court would order him to convey the title to a trustee for her benefit, if it found the title vested in him, but the question is, whether he has shown such an equitable claim as requires the court to interfere and disturb the existing state of things, which was established, at least so far as Bestor’s conveyance to her is concerned, by his own consent and active cooperation, and take the title from the trustee and vest it in him. Even if he had purchased the property, and paid for it entirely himself, and taken the conveyance to her or to the trustee, for her use, the court would not afterward, when he had repented of the provision thus made for her, allow him to reclaim it, much less would it in a case like this, where she had, besides supporting herself for years, mostly without his aid or comfort, paid for a part of the property by her own earnings. There is no sort of equity or justice in the complainant’s claim for relief, and the bill should have been dismissed by the Circuit Court. The counsel for the complainant, in his written argument, insists that the ill treatment alleged in the defense is not proved. In this he is certainly mistaken. Although no witness saw him strike her, yet the blows were heard, and she was heard to scream. He was seen to pursue her from the house with a broom or hammer handle, and order her not to return that night. Other specific acts of ill treatment are also proved, if the witnesses are to be believed. According to our notions of conjugal deportment, this was very ill treatment on his part. It is true that the complainant may not have consented to the conveyance of the title to the trustee, and no doubt that such conveyance was more prejudicial to him than a direct conveyance to her, for then he would have been tenant by the courtesy; but in that event, a court of equity would not have hesitated, under the circumstances of the case, to put her in the receipt of the rents and profits. In any aspect of this case, we think it the duty of a court of equity to abstain from disturbing the title to this property as it is at present vested. The decree" of the Circuit Court must be reversed and the bill dismissed, with costs, to be paid by the complainant in this court and in the court below. Decree reversed.